Citation Nr: 1757660	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  15-23 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to October 1945.  The Veteran died in October 2012.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The case was later transferred to the New York, New York, RO.

The issues were previously before the Board in August 2017.  At that time, the Board denied the issue of entitlement to Dependency and Indemnity Compensation under 38 U.S.C. § 1318.  The issue of service connection for the cause of the Veteran's death was remanded for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2)(2012).


FINDINGS OF FACT

1.  The Veteran's certificate of death lists the immediate cause of death as heart failure; spinal stenosis, pneumonia, and arthritis were listed as other significant conditions contributing to death but not related to the immediate cause of death.

2.  At the time of his death, service connection was in effect for bilateral hearing loss disability rated as 100 percent disabling from May 2006.

3.  The probative evidence of record shows that the listed cause of the Veteran's death, heart failure, was not related to his active military service.

4.  The probative evidence of record shows that the service-connected bilateral hearing loss disability did not cause or contribute substantially and materially to the Veteran's death.



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1110, 1112, 1310, 5103A, 5107 (2012); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board notes that the Veteran's service treatment records are considered fire-related.  In May 2013, the National Personnel Records Center indicated that the original service treatment records were moldy or brittle and could not be mailed.  Instead best obtainable copies were furnished to the RO.  In cases where the service records are unavailable, a heightened duty exists to assist in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Based on the foregoing, it appears that further efforts to obtain service treatment records would be futile.  The Board is satisfied that there has been substantial compliance with the August 2017 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Appellant seeks service connection for the cause of the Veteran's death.  The Appellant contends, through statements submitted by her daughter, that the Veteran's service-connected bilateral hearing loss disability caused him balance issues, which caused him to suffer a fall resulting in brain surgery and many side-effects that contributed to his death.  She asserts that the accident caused exacerbated back and neck pains of such severity making it difficult for him to swallow, eat, cough, sneeze, and an inability to walk.  She further contends that the pain was so intense he was unable to go to the gym or participate in physical therapy.  She argues that as a result, his health deteriorated immensely and his quality of life greatly declined, which ultimately led to his death from heart failure.  See March 2015 and July 2015 statements. 

At the time of his death in October 2012, service connection was in effect for bilateral hearing loss disability rated as 100 percent disabling effective from May 2006.  The Veteran's certificate of death lists the immediate cause of death as heart failure; spinal stenosis, pneumonia, and arthritis were listed as other significant conditions contributing to death but not related to the immediate cause of death.

When a veteran dies after December 31, 1956, from a service-connected or compensable disability, VA will pay dependency and indemnity compensation to such veteran's surviving spouse, children, and parents.  38 U.S.C. § 1310.  In a claim where service connection was not established for the fatal disability prior to the death of the veteran, the initial inquiry is to determine whether the fatal disorder had been incurred in or aggravated by service.  38 C.F.R. § 3.312.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For certain chronic disorders, such as calculi of the gallbladder and cirrhosis of the liver, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

There is no factual basis in the record that the fatal disease listed on the Veteran's death certificate, heart failure, was incurred during service.   The available service treatment records, including an October 1945 report of medical examination, were negative for the fatal disease.  Post-service, the Veteran was admitted to the hospital in October 2012 with a history of dementia, hypertension, hypercholesterolemia, congestive heart failure, chronic obstructive pulmonary disease, arthralgia, dysphagia, and past admissions for pneumonia.  He was treated for healthcare associated pneumonia.  His code status became DNR/DNI.  An echocardiogram showed moderate diastolic dysfunction.  Comfort care was initiated.  He was discharged back to the Vets Home.  He was readmitted a week later and treated for pneumonia.  The Veteran expired the following day.  The clinical signs of death were no apical heart beats, no respirations and no response to noxious stimuli.  Clearly, there was the passage of many years between discharge from active service and death from heart failure.  These factors tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

Moreover, in this case, the record does not include any probative competent medical evidence or opinion showing a causal relationship between the Veteran's heart failure and his active military service.  In fact, a VA examiner opined in September 2017  that it was "less likely as not" that the Veteran's heart failure was due to his active military service.  The examiner reasoned that the Veteran was 87 years old at the time of his death and there was no evidence in the medical records of any ongoing conditions from military service that would have contributed to the conditions noted on the death certificate, which was approximately 60 years after discharge.  Based on the foregoing discussion, there is no basis upon which to conclude that the Veteran's listed cause of death, heart failure, with other contributory conditions noted as spinal stenosis, pneumonia, and arthritis, was incurred in or aggravated during military service.  38 C.F.R. § 3.303. 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312(a).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

The record does not include any probative competent medical evidence or opinion that the service-connected bilateral hearing loss disability contributed substantially or materially to the Veteran's death; that it combined to cause death; or that it aided or lent assistance to the production of death.  The September 2017 VA examiner opined that the Veteran's bilateral hearing loss disability was not likely the principal or contributory cause of the Veteran's death.  The examiner reasoned that the manner of death was noted as "natural" and that although hearing loss was said to cause balance issues and studies were provided by the Appellant linking hearing loss to balance issues, the studies were not conclusions of fact.  The examiner found there was no evidence of any hearing related balance issues in the medical record, to include audiology reports.  The examiner further found no evidence of any falls due to the Veteran's hearing loss disability in the medical records.  

In support of her appeal, the Appellant submitted a June 2015 opinion from Dr. GL that indicated the Veteran suffered a fall in 2000 that resulted in a subdural hematoma and brain trauma.  The examiner noted that the Veteran's family informed him that the Veteran suffered from disequilibrium, which may be related to inner ear pressure trauma and may have been a major factor in causing the fall.  Dr. GL then concluded that the brain trauma resulted in continuing impairment of neuro-muscular functioning which may have contributed to his ultimate demise.  This opinion, while favorable to the Appellant's claim, does not provide sufficient probative value, as it is essentially a speculative opinion.

The Board finds that the employment of speculative language such as "may" renders this opinion not probative.  Speculative language does not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33   (1993).  The VA opinion delineated above is more probative than that of Dr. GL as it was supported by reason and addressed the Appellant's contentions and the objective medical evidence of record.  Dr. GL's opinion was not supported by the objective medical evidence of record and instead premised on an inaccurate medical history provided by the Veteran's family.  Reonal v. Brown, 5 Vet. App. 458  (1993) (a medical opinion based on an inaccurate factual premise is not probative).

As noted above, the Appellant also submitted an article titled "Hearing Loss and Falls Among Older Adults in the United States" in support of her appeal.  A treatise "can provide important support when combined with an opinion of a medical professional" if the treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998).  In this case, however, no probative competent opinion from a medical professional is of record.  The treatise information does not specifically relate to the facts and circumstances surrounding this particular case.  Rather, the information is general in nature in that it discussed a case study performed at the Johns Hopkins University School of Medicine, which found that people with mild hearing loss were nearly three times more likely to have a history of falling.  Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Thus, this information, alone, is of little or no probative value, and it is outweighed by the negative VA medical opinion cited above.

The Appellant's statements that Veteran's service-connected bilateral hearing loss disability caused him balance issues, which caused him to suffer a fall resulting in brain surgery and many side-effects that contributed to his death, are not competent evidence.  However, questions of conditions causing or contributing to or hastening death, are distinctly medical ones beyond the purview of lay knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Appellant's statements are competent evidence as to observable symptomatology.  However, the statements that the Veteran's death was caused by or aggravated by a service-connected disability draw medical conclusions, which the Appellant is not qualified to make.  Although lay statements are competent evidence to provide opinions on some medical issues, the etiology of the Veteran's cause of death falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377.

As the preponderance of the evidence is against the claim for entitlement to service connection for the cause of the Veteran's death, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


